Citation Nr: 1615505	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for residual right ankle pain secondary to distal tibial stress fractures.

2.  Entitlement to restoration of a 10 percent rating for residual left ankle pain secondary to distal tibial stress fractures.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is within the record before the Board, which includes electronic files in Virtual VA and the Veterans Benefits Management System.

The Veteran discussed the increased disability from the right and left ankle disabilities in a May 2015 written statement and again at his February 2016 hearing.  He has not filed a claim for increase on the standard forms required by VA; nor does he appear to have filed an intent to file a claim.  38 C.F.R. § 3.155 (2015).  He is advised to do so, if he wishes to pursue a claim for benefits.


FINDINGS OF FACT

1.  At the time of the September 2009 rating decision, which reduced the 10 percent disability rating for residual right ankle pain secondary to distal tibial stress fractures to 0 percent, effective December 1, 2009, the 10 percent evaluation had been in effect from March 17, 2004, a period greater than five years.

2.  At the time of the September 2009 rating decision, which reduced the 10 percent disability rating for residual left ankle pain secondary to distal tibial stress fractures to 0 percent, effective December 1, 2009, the 10 percent evaluation had been in effect from March 17, 2004, a period greater than five years.

3.  The reduction in the evaluation for right and left knee pain secondary to distal tibial stress fractures was done without consideration of the requirements of applicable regulations.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residual right ankle pain secondary to distal tibial stress fractures, from 10 to 0 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2015).

2.  The reduction of the evaluation for residual left ankle pain secondary to distal tibial stress fractures, from 10 to 0 percent is void ab initio.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran disagrees with a September 2009 rating decision that reduced the rating for his service-connected left and right ankle residual pain secondary to distal tibial stress fractures, from 10 percent disabling for each ankle to noncompensably rated effective December 1, 2009.  He contends that symptoms associated with his disability have not improved, that his pain has never subsided, and that the reduction to a noncompensable rating was not warranted.  

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

A copy of a rating decision proposing to reduce the Veteran's right and left ankle disabilities from 10 percent for each ankle to noncompensable was sent to the Veteran in July 2008.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level and that he could request a predetermination hearing.  The Veteran did not respond.  In September 2009, the rating decision effectuating the reduction was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's left ankle disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105. 

Moving on to the actual reduction at issue, a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2  and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

Thirty-eight C.F.R. § 3.344(a) provides for the stabilization of disability ratings that have continued for long periods (5 years or more) at the same level, and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must also show that the improvement in the disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Finally, such reduction must be based upon a review of the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421. 

In this case, the 10 percent ratings for left and right ankle residual pain secondary to distal tibial stress fractures, were in effect since March 17, 2004, more than five years prior to the reduction at issue.  In reducing the Veteran's rating, the RO did not cite or discuss the factors required by 38 C.F.R. § 3.344, the pertinent regulation governing the reduction of a disability rating that was in effect for five or more years.  See August 2012 rating decision.  The RO relied on the Veteran's failure to report for a VA examination, noting his request for the examination to be rescheduled, but denying that request.  In essence the RO reduced a running award because of the need for an examination and the Veteran's failure to report for that examination.  In such a case a claimant is afforded a period of 60 days to indicate a willingness to report for the examination.  38 C.F.R. § 3.655(c)(1) (2015).  If notice is received that the claimant is willing to report for the examination, action to adjust payment is to be deferred and the examination is to be rescheduled.  38 C.F.R. § 3.655(c)(3) (2015).  The applicable regulation was not complied with.  The decision rendering the reduction is, therefore, void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (noting that the regulatory language in 38 C.F.R. § 3.344(a) has not changed since its adoption in February 1961 . . . that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio). 



ORDER

Restoration of a rating of 10 percent for residual right ankle pain secondary to distal tibial stress fractures from December 1, 2009, is granted.

Restoration of a rating of 10 percent for residual left ankle pain secondary to distal tibial stress fractures from December 1, 2009, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


